 252DECISIONSOF NATIONALLABOR RELATIONS BOARDDowling Bag Company,Inc. and United PaperworkersInternationalUnion,AFL-CIO. Case 10-CA-10912January 22, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOUpon a charge filed on September 9, 1974, byUnited PaperworkersInternationalUnion,AFL-CIO, herein called the Union, and duly served onDowling Bag Company, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on September 13,1974,-alleging that Respondent had engaged in andwas engaginginunfair labor practices affectingcommerce within themeaningof Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 8, 1974,following a Board election in Case 10-RC-9887 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; t and that, commenc-ing onor about August 29, 1974,and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative,althoughthe Union has requested and is requesting it to do so.On September 20, 1974, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On October 7, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, asserting that by its answer tothe complaint the Respondent was attempting torelitigate issuespreviouslyraised and litigated in therepresentation proceeding. Subsequently, on October11, 1974, theBoard issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Re-spondent thereafter filed a Reply to Notice To ShowCause, and a Cross-Motion for Summary Judgment.1Official notice is taken of the record in the representation proceeding,Can 10-RC-9887,as the term"record"isdefined in Secs. 102.68 and102.69(f)of the Board'sRules and Regulations.Serves 8, as amended. SeeLTV Electrosystenis,Inc.,166 NLRB 938 (1%7),enfd.388 F.2d 683(C.A. 4,216 NLRB No. 37Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.Uponthe entirerecord in this proceeding, theBoard makesthe following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and reply to theNotice To Show Cause, Respondent argues that,because of the Union's misrepresentations prior tothe election, a free and uncoerced majority of theemployees did not vote for the Union in theunderlying representation proceeding, and thus it hasno obligation to bargain with the Union. Respondentalso asserts, in the alternative to its Cross-Motion forSummary Judgment, that due process requires ahearingon theissues raised.In view of the General Counsel's argument thatRespondent is attempting to relitigate issues raisedand resolved in the representation proceeding, wehave reviewed the record thereof. It reveals that,following the Union's victory in the election conduct-ed pursuant to a Stipulation for Certification UponConsent Election, Respondent filed timely objectionstoconduct affecting the results of the election.Respondent alleged, in substance, that the Unionhad misrepresented wage rates it had obtained foremployees in other companies, and had threatenedemployees with physical and economic harm if theydid not vote for the Union. Following investigation,the Regional Director issued a report on objections,finding the misrepresentations by the Union insuffi-cient to warrant setting aside the election, and, in theabsence of any supporting evidence, dismissedRespondent's second objection. Respondent filedexceptions to this report, reasserting its argumentbefore the Board concerning the Union's misrepre-sentations and their effect on the election results. OnJuly 8, 1974, the Board issued a Decision andCertification of Representative in which it adoptedtheRegional Director's findings and recommenda-tions,and, notingthatRespondent'sexceptionsraised no material or substantial issues offact or lawwarranting reversal of the Regional Director, certif-ied the Union.Itthusappears thatRespondent raised andlitigated the issue of the Union's misrepresentationsin the representation proceeding, and such matterswere previously considered by the Board. It is wellsettled that in the absence of newly discovered orpreviously unavailable evidence or special circum-1968);Golden Age Beverage Co.,167 NLRB 151 (1%7), enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1957);FollettCorp.,164 NLRB 378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA. DOWLING BAG COMPANY, INC.253stances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We find no merit in Respondent's contention thatdue process requires a hearing on the issue it raisesherein. The issue of the Union's misrepresentationsRespondent seeks to use as a defense to the Motionfor Summary Judgment was raised in the representa-tion proceeding and was considered and rejected onthe merits by theRegionalDirector. Upon Respond-ent's exceptions before the Board, we found thatthere was no material 'or substantial factual or legalissue raisedthereby. Absenta prima facieshowing ofa material or substantial factual or legal issue whichwould warrant setting aside the election,a hearing isnot required to satisfy contentions as to due process.3No such showing has been made here.Accordingly, we shall grant the General Counsel'sMotion for Summary Judgment; 4 in view of thisruling,Respondent'sCross-Motion for SummaryJudgment is denied.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTRespondent is a Georgia corporation engaged inthe manufacture of textile and multiwall bags with anoffice and place of business located at Valdosta,Georgia. During the past calendar year, which periodisrepresentative of all times material herein, Re-spondent sold and shipped finished products valuedin excessof $50,000 directly to customers locatedoutside the State of Georgia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within the2 SeePittsburgh Plate Glass Co. v. N.LRB.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs.102.67(f) and 102.69(c).sDanville Industries, Inc.,210 NLRB 307 (1974).4MemberPenello agrees thattheGeneral Counsel'sMotion forSummary Judgmentshould be granted since allissues raised by theRespondent in this proceeding wereor could have been litigated in the priormeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited PaperworkersInternationalUnion, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees em-ployed by the Employer at its plant located inValdosta,Georgia, including plant clerical em-ployees, over-the-road and local truck drivers, butexcluding all office clerical employees, profession-al employees, guards and supervisors as definedin the Act.2.The certificationOn March 14, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on July 8, 1974, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 20, 1974, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 29, 1974, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-representation proceeding.In any event, if he had participatedin the priorrepresentation proceeding,he would have found that the misrepresentationsalleged in the Employer's objections did not warrant setting the electionaside for the reasons set forth in his dissenting opinioninMedicalAncillaryServices, Inc.,212 NLRB 582 (1974). 254DECISIONSOF NATIONALLABOR RELATIONS BOARDtive for collectivebargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceAugust29, 1974,and at all times thereafter,refused to bargaincollectively with the Union as theexclusive representative of the employees in theappropriate unit, and that,by suchrefusal, Respond-ent has engaged in and is engagingin unfair laborpracticeswithin themeaning of Section 8(a)(5) and(I) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin sectionIII,above, occurring in connection with its opera-tionsdescribedin section I, above,havea close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend tolead tolabordisputesburdening andobstructing commerceand the freeflow of commer-ce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practiceswithin themeaning of Section 8(a)(5) and(1) of the Act, weshall orderthat it cease and desisttherefrom, and,upon request,bargaincollectively with the Union asthe exclusive representativeof all employees in theappropriateunit, and, if anunderstanding is reached,embody suchunderstanding in a signed agreement.Inorder to insurethat the employees in theappropriateunitwill be accordedthe servicesof theirselected bargaining agentfor the period provided bylaw, we shall construe the initialperiod of certifica-tion as beginning on the date Respondent commenc-es to bargain ingood faith with the Union as therecognized bargaining representative in theappropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert.denied379 U.S. 817 (1964);Burnett ConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, uponthe basisof theforegoing factsand the entirerecord,makes thefollowing:CONCLUSIONS OF LAW1.Dowling Bag Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.UnitedPaperworkers InternationalUnion,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.3.All production and maintenance employeesemployed by the Employer at its plant located inValdosta, Georgia,including plant clerical employ-ees,over-the-roadand local truck drivers, butexcluding all office clerical employees,professionalemployees,guards and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since July 8, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 29, 1974, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with,restrained,and coerced, andis interfering with,restraining,and coercing,employ-ees in the exerciseof the rightsguaranteedto them inSection7 of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Dowling Bag Company,Inc., Valdosta,Georgia, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages,hours,and other terms andconditions of employment with United PaperworkersInternationalUnion,AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees em-ployedby theEmployer at its plant located inValdosta,Georgia, including plant clerical em-ployees, over-the-road and local truck drivers, butexcluding all office clerical employees, profession-al employees,guards and supervisors as definedin the Act. DOWLING BAG COMPANY, INC.(b) In any like or relatedmannerinterfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Valdosta, Georgia, facilities, copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenoticesto employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words to the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board."APPENDIX255NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedPaperworkers International Union, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees employed by the Employer at its plantlocated inValdosta,Georgia, includingplant clerical employees, over-the-road andlocal truck drivers, but excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.DOWLING BAGCOMPANY, INC.(Employer)